DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/077,890 on December 30, 2020. Please note: Claims 1, 2 and 6 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on December 30, 2020, overcomes the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claim objections are hereby withdrawn since the arguments presented in the Remarks on page 10, submitted on 12/30/2020, are convincing to overcome the objections.

Reasons for Allowance
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 1.

The closest prior art to claim 1 is Shang (US 20110057926 A1) in view of Tan et al. (US 20160086562 A1), hereinafter Tan.
	
	Regarding Claim 1, please refer to the rejection of claim 1 over Shang as presented in the Non-Final Office Action dated 10/02/2020.
	Furthermore, regarding the amended limitations of claim 1, Shang teaches:
wherein the pull down control circuit includes a first transistor and a first capacitor (See FIG. 6: T106 and C2),
wherein the first transistor has a gate connected to the input terminal or the first node, a first pole connected to the first node, and a second pole connected to the second node (See FIG. 6: T106 has a gate connected to INPUT-1, a first pole connected to PU indirectly via its connection to VSSIN and T109, which connects to PU, and a second pole connected to PD), and
wherein the first capacitor has a first terminal connected to the second node and a second terminal connected to the reset terminal (See FIG. 6: C2 has a first terminal connected to PD and a second terminal connected to VSSIN. See FIG. 7a, showing that VSSIN is connected to the next shift register stage, which is connected to RESETIN of the current stage through the output of the next shift register stage. Therefore, the second terminal of C2 is indirectly connected to RESETIN via VSSIN).
Shang does not explicitly teach (see elements emphasized in italics):
wherein the first transistor has a gate connected to the input terminal or the first node, a first pole connected to the first node, and a second pole connected to the second node so that a current flows between the first node and the second node when the gate is at an active level.
However, in the same field of endeavor, shift register circuits (Tan, paragraph [0001]), Tan teaches:
(T10) has a gate connected to a second node (PD) (See FIG. 12: T10 has a gate connected to PD), a first pole connected to a first node a high voltage potential (VGH) (See FIG. 12: T10 has a first pole connected to VGH), and a second pole connected to a first node (PU) (See FIG. 12: T10 has a second pole connected to PU) so that a current flows to the first node when the gate is at an active level (See paragraph [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register circuit (as taught by Shang) by including the first transistor (as taught by Tan). Doing so would the gate line from being activated in error (See Tan, paragraph [0073]).
	Shang in view of Tan does not explicitly teach:
wherein the first transistor has a gate connected to the input terminal or the first node, a first pole connected to the first node, and a second pole connected to the second node so that a current flows between the first node and the second node when the gate is at an active level.
	As discussed above, Tan does not teach the first transistor having the claimed connections such that a current flows between the first node and the second node when the gate is at an active level. Furthermore, none of the other cited prior art would render this limitation obvious in combination with the above references.

	Applicant’s FIG. 4 illustrates the claimed shift register circuit comprising an input terminal (IN), a reset terminal (RES) and an output terminal (OUT), further comprising:
	an input circuit (411)connected to the input terminal and a first node (PU) respectively, and configured to, when the input terminal is at an active level, set the first node to an active level (See FIG. 4, showing the claimed connections) (See paragraph [0030]);
	an output circuit (412) connected to the first node and the output terminal respectively, and configured to, when the first node is at the active level, set the output terminal to an active level with use of a clock signal (CLK) (See FIG. 4, showing the claimed connections) (See paragraph [0031]);
	a reset circuit (413a) connected to the reset terminal, the first node and the output terminal respectively, and configured to, when the reset terminal is at the active level, set the first node and the output terminal to an inactive level (See FIG. 4, showing the claimed connections) (See paragraph [0032]);
(414) connected to the reset terminal and a second node (PD) respectively, and configured to set the second node to an active level in a time period in which the first node is at the active level, and to cause a potential at the second node to change in a direction of getting away from the inactive level when the reset terminal is changed from the inactive level to the active level (See FIG. 4, showing the claimed connections) (See paragraph [0033]);
	a first pull down circuit (415) connected to the second node and the output terminal respectively, and configured to, when a control signal which is connected thereto is at the active level and the second node is at the active level, set the output terminal to the inactive level at a rate which is corresponding to the potential at the second node (See FIG. 4, showing the claimed connections) (See paragraphs [0034] and [0046]), 	
	wherein the pull down control circuit includes a first transistor (M1) and a first capacitor (C1) (See FIG. 4),
	wherein the first transistor has a gate connected to the input terminal or the first node, a first pole connected to the first node, and a second pole connected to the second node so that a current flows between the first node and the second node when the gate is at an active level (See FIG. 4, showing the claimed connections) (See paragraph [0032]), and
	wherein the first capacitor has a first terminal connected to the second node and a second terminal connected to the reset terminal (See FIG. 4, showing the claimed connections).

	For the reasons discussed above, the prior art does not, either alone or in combination, explicitly teach or render obvious the specific connections and function of the first transistor, in combination with all of the other limitations of the claim.

	Claims 2-10 depend on claim 1, and are therefore also allowed for including the above discussed allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive in part.
	Applicant argues (Remarks, pages 9-10) that the claims should not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The Examiner respectfully disagrees. Applicant’s assertion that the specification describe the structure of the claimed input circuit does not avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims do not recite this structure. Furthermore, although the claims do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Specifically, the generic placeholder that is used in these claims are input circuit, output circuit, etc. These are considered generic placeholders because, although the use the term “circuit”, they do not convey to one of ordinary skill in the art sufficient structure to perform the recited function. In other words, simply using circuit preceded by a functional term does not convey sufficient structure to perform the various functions performed by the circuits. Therefore, the Examiner respectfully submits that the claims, as explained in MPEP § 2181, subsection I, meet the three-prong test, and therefore are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Applicant argues (Remarks, pages 11-13) that Shang does not teach the structure of the pull down control circuit, as recited in the amended limitations. The Examiner respectfully agrees for the reasons discussed in the above “Reasons for Allowance”.
Applicant argues (Remarks, pages 13-14) that Shang does not teach the limitations directed to the first pull down circuit. The Examiner respectfully disagrees. As discussed in the Office Action dated 10/02/2020, Shang teaches: first pull down circuit (See FIG. 6: T110 and T108) which is connected to the second node and the output terminal respectively (See FIG. 6, showing T110 and T108 connected in the claimed manner), and is configured to, when a control signal (See annotated FIG. 6 below: the Examiner is interpreting the signal at the labeled node as being a control signal) which is connected thereto is at the active level and the second node is at the active level, set the output terminal to the inactive level at a rate which is corresponding to the potential height at the second node (See paragraph [0066]). Specifically, although the signal at the labeled node is connected to PD, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Feng; Bin (US-20180233208-A1): pertinent to applicant's disclosure for its teaching of a transistor connected between a first and second node (FIG. 3: T2), but does not teach the allowable subject matter.
	Jang; Yong Ho (US-20090256794-A1): pertinent to applicant's disclosure for its teaching of a transistor connected between a first and second node (FIG. 4: Tr4), but does not teach the allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692